DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on 5/23/2022.  The objections to the drawings have been withdrawn. The 35 USC 112 rejections have been withdrawn. Claims 1-5, 10-11, 15-17, 19-20, 28-37 remain pending for consideration on the merits. 
Allowable Subject Matter
Claims 1-5, 10-11, 15-17, 19-20, 28-37 are allowed.
 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 16, 28, and 35, the subject matter which is considered to distinguish from the closest prior art of record, Berestneff (US 2703968) and Hopkins (US 3949566). The prior art of record teaches a purge system for removing non-condensable gases in contrast to the claimed features of an absorption vessel adapted to collect through a first valved fluid passageway, a portion of the absorbent solution of said closed cycle absorption transformer heat pump; a heat exchanger adapted to cool said portion of the absorbent solution; an absorbent solution distributer adapted to introduce said portion of said absorbent solution into said absorption vessel, such that said absorbent solution absorbs absorbate vapor entering said absorption vessel; an exhaust vessel having either a one-way vent or a valved exit to exhaust non- condensable gases collected therein, said exhaust vessel fluidly connected to said absorption vessel; and further valved fluid passageways adapted to convey (a) absorbate vapor from an absorber and from a and non- condensable gases at high pressure from said absorber, for entry into said absorption vessel; an exhaust vessel having either a one-way vent or a valved exit to exhaust non- condensable gases collected therein, said exhaust vessel fluidly connected to said absorption vessel; and further valved fluid passageways adapted to convey (a) absorbate vapor from an absorber and from a condenser of said closed cycle absorption heat pump into said absorption vessel, and (b) solution accumulated in said absorption vessel to said absorber, wherein closing of said further valved passageways is configured to increase the pressure in said absorption vessel, such that said non-condensable gases are collected in said exhaust vessel, from where they are expellable through either said one-way vent or said valved exit or  (a) introducing a sample of said absorbent solution into an absorption vessel, such that said sample disperses into droplets, said droplets having the capacity to absorb absorbate in said absorption vessel, said absorbate being received through valved passageways from an absorber and a condenser of said heat pump, and introduced into said absorption vessel using a Serial Number: 16/958,81210 gas-gas ejector adapted to entrain vapor and non-condensable gases at low pressure from a condenser of said closed cycle absorption chiller system, into a stream of vapor and non- condensable gases at high pressure from said absorber; (b) returning solution from said absorption vessel through a passage having a first valve, to said absorber; (c) when the concentration of non-condensable gases in said absorption vessel has reached a predetermined level, closing said valved passageways and said first valve, such that the pressure in said absorption vessel increases, so that vapor comprising non-condensable gases from said absorption vessel is transferred via a further passageway, to an exhaust vessel having either a one-way vent or a valved exit; and (d) exhausting said non-condensable gases from said exhaust vessel through either said one-way vent or said valved exit.
Therefore, it would not be obvious to modify the technique of the prior art structures to have the apparatus as claimed without improper hindsight and independent claims 1, 16, 28 and 35 with dependent claims therefrom are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763